Gaynor, J.:
When a debtor gives to his creditor the note of a third person for an antecedent debt the law presumes that it was not received in satisfaction of the debt, and the burden is on the debtor to prove the contrary; but if such a note be so given simultaneously with the contracting of the debt the presumption is the other way, i. e., that, it was received in satisfaction of the debt, and the burden is on the creditor to prove the contrary (Noel v. Murray, 13 N. Y. 167; Hall v. Stevens, 116 N. Y. 201). The plaintiff recognizing that the written receipt acknowledges that the three notes of Gray to him as payee were received in discharge of the debt of the defendant sought to prove by his oral evidence that they were not so received; and such evidence was admitted under the objection and exception of the defendant. I think this was error, as the oral evidence went to vary the written receipt in respect of whether the notes were received in satisfaction. If there had been no such writing the evidence would have been admissible. In so far as a written receipt acknowledges payment it may be varied by oral evidence showing that the payment expressed in it was not in fact made in whole or in part; but in so far as it evidences a contract or a satisfaction between the parties it cannot be varied by oral evidence, the payment it acknowledges having in fact been made (Graves v. Friend, 5 Sandf. 568; Coon v. Knap, 8 N. Y. 402; Read v. Bank of Attica, 124 N. Y. 671).
Moreover, the verdict is against the weight of evidence, if the oral evidence were considered admissible
The motion to dismiss the complaint on the merits is granted; and the verdict is set aside.